DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the valve comprises a body” in line 13, “the cap comprises a body” in line 15, and “the body” in line 17. Accordingly, as each of the valve 
For the purpose of examination, the body will be considered to be the body of the valve. 
Claims 5 and 6 recite the limitation “the body” in line 3. Accordingly, as each of the valve and the cap comprise a body (as defined in claim 1), it is not clear which body is being referred to by the body limitation. 
For the purpose of examination, the body will be considered to be the body of the valve. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Orion et al. (US 2009/0274395 A1, hereinafter Orion) in view of Lin (US 2005/0056314 A1) and further in view of Andreasson (US 3,785,395 A).
Regarding claim 1, Orion teaches a method with a container, wherein: 
the container comprises: 
a body portion having a top end, a bottom end, a flexible waterproof interior liner (23, 25), and a flexible waterproof exterior shell (1, 2), wherein the interior liner and the exterior shell are sealed together at the top end of the body 
a flexible insulative material (35) disposed within the interior insulative space; and 
at least one valve (9) disposed through and secured to the exterior shell, wherein the valve comprises a body portion and a first shoulder attached to the exterior shell (Fig. 1-3, 5, 6); and
the method comprises: 
opening the valve; 
allowing air through the valve and into the interior insulative space between the interior liner and the exterior shell to inflate the container and protect and insulate any article stored in the storage space of the container; and 
closing the valve to hold the air in the interior insulative space (paragraphs 6-17, 27-44 and Fig. 1-7).
Orion depicts the valve comprising a body portion and a first shoulder attached to the exterior shell but fails to specifically teach the valve comprising a body, a cap, and a washer arranged between the body and the cap, wherein the cap comprises a body, a central disc portion, and at least one aperture formed through the central disc portion, and wherein the body comprises at least one air shaft, the first shoulder welded to the exterior shell, a second shoulder within which the air shaft opens into the interior insulative space, and a disc piece spaced apart from the second shoulder to create a clearance between the air shaft and the flexible insulative material. 
Lin teaches a flexible inflatable container comprising an analogous valve for easily and rapidly inflating and deflating the container, wherein the valve is configured to control air flow into and out of an interior space such that opening the valve allows air to push through the valve and into the interior space and such that closing the valve holds the air in the interior space. Lin further teaches that valves configured to control air flow into and out of an interior space are known in the prior art to include a twist valve, wherein the twist valve is disposed through and secured to an exterior wall of a container, wherein the twist valve comprises a body (51), a cap (52), and a washer (524) arranged between the body and the cap, wherein the cap comprises a body, a central disc portion (522), and at least one aperture (521) formed through the central disc portion, wherein the body comprises at least one air shaft (511), a first upper shoulder (41) and a second lower shoulder (41) within which the air shaft opens into the interior space, and wherein opening the twist valve allows air flow through the valve and into the interior space and closing the valve prevent air flow through the valve and holds the air in the interior space (paragraphs 6-13, 24-32 and Fig. 1-6).
Andreasson also teaches a flexible inflatable container comprising an analogous manually operated valve comprising a body (1) having at least one air shaft (Fig. 1-3, 7, 8, 13), a first shoulder (5) attached to an exterior wall of the container, and a second shoulder (Fig. 1-3, 7, 8, 13) within which the air shaft opens into an interior space. Andreasson further teaches that it is known in the prior art to provide an analogous valve with a disc piece spaced apart from the second shoulder to create a clearance between the air shaft and any material located within the interior space in order to prevent the air shaft from becoming clogged or blocked and also teaches that it is 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to replace the valve of Orion with the valve of Lin, such that the valve comprises a body, a cap, and a washer arranged between the body and the cap, wherein the cap comprises a body, a central disc portion, and at least one aperture formed through the central disc portion, and wherein the body comprises at least one air shaft, a first shoulder (positionally attached in the same manner depicted by Orion) and a second shoulder within which the air shaft opens into the interior insulative space, as taught by Lin, and to provide the body of the valve with a disc piece spaced apart from the second shoulder to create a clearance between the air shaft and the flexible insulative material, as taught by Andreasson, as the substitution of one known valve and respective method of operation for an alternative known valve and respective method of operation to achieve the equivalent result of providing the container with a valve configured to effectively control air flow into and out of the interior insulative space would have been obvious and would have yielded predictable results to one having ordinary skill in the art, and as additionally providing an effective means for preventing the air shaft from becoming clogged or blocked would have been a desirable and useful improvement.
Additionally, it would have been well within the level of ordinary skill in the art before the effective filing date of the claimed invention to attach the body of the valve to the exterior shell by welding the first shoulder to the exterior shell, as taught by 
Regarding claim 2, Orion as modified by Lin and Andreasson teaches the method of claim 1 above, wherein closing the valve comprises rotating the cap of the valve in a first direction to compress the washer between the central disc portion of the cap and the body of the valve and provide a water-tight seal between the at least one aperture and the at least one air shaft (Lin: paragraphs 30, 31 and FIG. 3, 5).
Regarding claim 3, Orion as modified by Lin and Andreasson teaches the method of claim 2 above, wherein opening the valve comprises rotating the cap of the valve in a second direction opposite the first direction, and allowing air through the valve and into the interior insulative space comprises pushing air through the valve and into the interior insulative space (Lin: paragraphs 28, 29, 31 and FIG. 4-5B).
Regarding claim 7, Orion as modified by Lin and Andreasson teaches the method of claim 1 above, wherein the cap of the valve is secured to the body of the valve when the valve is open (Lin: paragraphs 26-31 and FIG. 4-5B).
Regarding claim 8, Orion as modified by Lin and Andreasson teaches the method of claim 1 above, wherein the container further comprises a waterproof base sealed to the exterior shell at the bottom end of the body portion, thereby enclosing the interior insulative space (Orion: paragraphs 27-28 and Fig. 1, 2, 4, 5, 7). 
Regarding claim 9, Orion as modified by Lin and Andreasson teaches the method of claim 1 above, wherein the container further comprises a roll down quick 
Regarding claim 10, Orion as modified by Lin and Andreasson teaches the method of claim 1 above, wherein the container is substantially waterproof and wherein the method further comprises pushing air through the valve and into the interior insulative space to inflate the container for buoyancy (Orion: paragraphs 8, 28, 31, 34, 38, 39).
Claims 11-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Orion in view of Langston et al. (US 2013/0105040 A1, hereinafter Langston), and further in view of Andreasson or Naidu et al. (US 2007/0053617 Al, hereinafter Naidu).
Regarding claim 11, Orion teaches a method with a container, wherein: the container comprises: a body portion having a top end, a bottom end, a flexible, waterproof interior liner (23, 25), and a flexible, waterproof exterior shell (1, 2), wherein the interior liner and the exterior shell are sealed together at the top end of the body portion, forming an interior insulative space (36) therebetween, and forming a storage space lined by the interior liner and having an opening at the top end of the body portion; a flexible insulative material (35) disposed within the interior insulative space; and at least one valve (9) disposed through and secured to the exterior shell; and the method comprises: opening the valve; and pressing on the container to push air through the valve and out of the interior insulative space (paragraphs 6-17, 27-44 and Fig. 1-7).
Orion fails to teach the valve comprising a body and a cap, wherein the cap comprises at least one aperture and is configured to be manually rotatable relative to the body, and wherein the body comprises at least one air shaft, a first shoulder welded 
Langston teaches an inflatable container comprising an analogous valve and method of operation, wherein the valve is configured to control air flow into and out of an interior space such that opening the valve allows air to push through the valve and into the interior space and such that closing the valve holds the air in the interior space. Langston further teaches that valves configured to control air flow into and out of an interior space are known in the prior art to include a twist valve, wherein the twist valve is disposed through and secured to an exterior wall of a container by a welded seam, wherein the twist valve comprises a body (20) and a cap (30), wherein the cap comprises at least one aperture and is configured to be manually rotatable relative to the body, wherein the body comprises at least one air shaft (26), a first shoulder (25) welded to the exterior wall of the container, and a second shoulder (71) within which the air shaft opens into an interior space, wherein the twist valve comprises a substantially air and water tight seal when the cap is manually rotated relative to the body in a first rotational direction to a closed position where the at least one aperture is obstructed and wherein closing the twist valve comprises rotating the cap in the first rotational direction, and wherein the twist valve is configured to allow air flow into and out of the interior space when the cap is manually rotated relative to the body in a second rotational direction to an open position where the at least one aperture is unobstructed and wherein opening the valve comprises rotating the cap in the second rotational direction (paragraphs 49-62 and FIG. 1-9B). 
Andreasson and Naidu also teach flexible containers comprising analogous manually operated valves comprising a body having at least one air shaft, a first shoulder attached to an exterior wall of the container, and a second shoulder within which the air shaft opens into an interior space. Andreasson and Naidu further teach that it is known in the prior art to provide an analogous valve with a disc piece spaced apart from the second shoulder to create a clearance between the air shaft and any material located within the interior space in order to prevent the air shaft from becoming clogged or blocked (Andreasson: column 4 lines 20-27 and Fig. 7, 8 and Naidu: paragraphs 20-24 and FIG. 1, 2).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Orion by alternatively providing a twist valve comprising a body and a cap, wherein the cap comprises at least one aperture and is configured to be manually rotatable relative to the body, wherein the body comprises at least one air shaft, a first shoulder welded to the exterior shell, and a second shoulder within which the air shaft opens into the interior insulative space, as taught by Langston, and by providing the body of the valve with a disc piece spaced apart from the second shoulder to create a clearance between the air shaft and the flexible insulative material, as taught by Andreasson and Naidu, as the substitution of one known valve and respective method of operation for an alternative known valve and respective method of operation to achieve the equivalent result of providing the container with a valve configured to effectively control air flow into and out of the interior insulative space would have been obvious and would have yielded predictable results to one having ordinary skill in the art, and as providing an 
Regarding claim 12, Orion as modified by Langston, and Andreasson or Naidu, teaches the method of claim 11 above, wherein the method further comprises rolling the container to push air through the valve and out of the interior insulative space (Orion: paragraph 41).
Regarding claim 13, Orion as modified by Langston, and Andreasson or Naidu, teaches the method of claim 12 above, wherein the method further comprises closing the valve (Orion: paragraph 41 and Langston: paragraphs 58-62 and FIG. 1-9B).
Regarding claim 14, Orion as modified by Langston, and Andreasson or Naidu, teaches the method of claim 13 above, wherein closing the valve comprises rotating the cap of the valve in a first direction (Langston: paragraphs 58-62 and FIG. 1-9B).
Regarding claim 15, Orion as modified by Langston, and Andreasson or Naidu, teaches the method of claim 14 above, wherein opening the valve comprises rotating the cap of the valve in a second direction opposite the first direction (Langston: paragraphs 58-62 and FIG. 1-9B).
Regarding claim 19, Orion as modified by Langston, and Andreasson or Naidu, teaches the method of claim 11 above, wherein the container further comprises a roll down quick release closure fixed to the body portion at the top end for closing the opening and the storage space (Orion: paragraphs 31-34, 40, 41 and Fig. 1-5) and a waterproof base sealed to the exterior shell at the bottom end of the body portion, thereby enclosing the interior insulative space (Orion: paragraphs 27-28 and Fig. 1, 2, 4, 5, 7).
Regarding claim 20, Orion teaches a method with a container, wherein: the container comprises: a body portion having a top end, a bottom end, a flexible, waterproof interior liner (23, 25), and a flexible, waterproof exterior shell (1, 2), wherein the interior liner and the exterior shell are sealed together at the top end of the body portion, forming an interior insulative space (36) therebetween, and forming a storage space lined by the interior liner and having an opening at the top end of the body portion; a flexible insulative material (35) disposed within the interior insulative space; and at least one valve (9) disposed through and secured to the exterior shell to control air flow into and out of the interior insulative space between the interior liner and the exterior shell; and the method comprises: opening the valve; at least one of allowing air through the valve and into the interior insulative space to inflate the container or pushing air through the valve and out of the interior insulative space to deflate the container; and closing the valve (paragraphs 6-17, 27-44 and Fig. 1-7).
Orion fails to teach the valve comprising a body and a cap, wherein the cap comprises at least one aperture and is configured to be manually rotatable relative to the body, and wherein the body comprises at least one air shaft, a first shoulder welded to the exterior shell, a second shoulder within which the air shaft opens into the interior insulative space, and a disc piece spaced apart from the second shoulder to create a clearance between the air shaft and the flexible insulative material. 
Langston teaches an inflatable container comprising an analogous valve and method of operation, wherein the valve is configured to control air flow into and out of an interior space such that opening the valve allows air to push through the valve and into the interior space and such that closing the valve holds the air in the interior space. 
Andreasson and Naidu also teach flexible containers comprising analogous manually operated valves comprising a body having at least one air shaft, a first shoulder attached to an exterior wall of the container, and a second shoulder within which the air shaft opens into an interior space. Andreasson and Naidu further teach that it is known in the prior art to provide an analogous valve with a disc piece spaced apart from the second shoulder to create a clearance between the air shaft and any material located within the interior space in order to prevent the air shaft from becoming 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Orion by alternatively providing a twist valve comprising a body and a cap, wherein the cap comprises at least one aperture and is configured to be manually rotatable relative to the body, wherein the body comprises at least one air shaft, a first shoulder welded to the exterior shell, and a second shoulder within which the air shaft opens into the interior insulative space, as taught by Langston, and by providing the body of the valve with a disc piece spaced apart from the second shoulder to create a clearance between the air shaft and the flexible insulative material, as taught by Andreasson and Naidu, as the substitution of one known valve and respective method of operation for an alternative known valve and respective method of operation to achieve the equivalent result of providing the container with a valve configured to effectively control air flow into and out of the interior insulative space would have been obvious and would have yielded predictable results to one having ordinary skill in the art, and as providing an effective means for preventing the air shaft from becoming clogged or blocked would have been a desirable and useful improvement. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Orion in view of Lin and Andreasson, as applied to claim 1 above, and further in view of Hydorn (US 4,127,155 A).
Regarding claim 21, Orion as modified by Lin and Andreasson teaches the method of claim 1 above, wherein the container further comprises at least a weld at the 
Hydorn teaches a pliable, waterproof container and further teaches that it is known in the prior art to provide a sewing line in combination with a weld line interior to the sewing line, in order to ensure a reinforced and leak proof seam (column 3 line 63-column 4 line 4). 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to have modified Orion by additionally configuring the top end of the bag with a sewing line such that the weld is formed below the sewing line, as taught by Hydorn, in order to reinforce the seal between the interior liner and the exterior shell.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Orion in view of Lin and Andreasson, as applied to claim 1 above, and further in view of Fischer (US 2014/0353347 A1).
Regarding claim 22, Orion as modified by Lin and Andreasson teaches the method of claim 1 above, but fails to teach a carrying strap and a reinforced mount on the exterior shell towards the bottom end for securing one end of the carrying strap. Fischer teaches an analogous container and further teaches that it is known and desirable in the prior art to provide the container with a carrying strap and a reinforced mount on the exterior shell towards the bottom end for securing one end of the carrying strap (paragraph 29 and FIG. 1, 1A).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to have modified Orion by providing the container with a carrying strap and a reinforced mount on the exterior shell towards the bottom end for securing one end of the carrying strap, as taught by Fischer, so that the user can easily carry the container over a shoulder. 
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed October 26, 2020 have been fully considered but they are not persuasive. 
See previous response to arguments presented in the final rejection dated July 8, 2020.
Applicant’s argument regarding the washer and the aperture being formed through the central disc portion, is not persuasive. 
The prior art of record was not intended to teach the argued limitations as the argued limitation are new limitations not presented in the previously examined claims.
Conclusion
: Harrison et al. (US 4,529,167 A), Russell (US 2,772,692 A) and Lin (US 2008/0156376 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NINA K ATTEL/           Examiner, Art Unit 3734         

/JES F PASCUA/           Primary Examiner, Art Unit 3734